Filed 5/28/13 P. v. Fleming CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B241293

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA363372)
         v.

RANDY FLEMING,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Victor H. Greenberg, Judge. Affirmed.
         Brandie Devall for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle and
Kimberley J. Baker-Guillemet, Deputy Attorneys General, for Plaintiff and Respondent.
                                                 _______________
       Appellant Randy Fleming was convicted, following a jury trial, of one count of
possession for sale of marijuana in violation of Health and Safety Code section 11359.
Appellant admitted that he had suffered various prior convictions, including two or more
prior serious or violent felony convictions within the meaning of Penal Code sections
667, subdivisions (b) through (i) and 1170.12 (the "Three Strikes" law). The trial court
sentenced appellant to a term of 25 years to life in state prison pursuant to the Three
Strikes law.
       Appellant appeals from the judgment of conviction, contending that the trial court
erred in denying his motion to suppress and there is insufficient evidence to support his
conviction. Appellant also contends that the trial court abused its discretion in denying
appellant's motion to strike his prior convictions and the resulting sentence constituted
cruel and unusual punishment. We affirm the judgment of conviction.


                                           Facts
       About 8:20 p.m., on October 13, 2009, Officer Nonora and his partner, Officer
Francisco Arredondo, were on patrol in Los Angeles. Officer Nonora saw appellant exit
a parked car with another individual, later identified as Kido Smith. Appellant had a dark
black-colored grocery bag in one hand. Appellant looked around, made eye contact with
the officers and looked startled. Appellant then immediately turned and tossed the bag
onto the driver's seat of the car, closed the door and began to walk away.
       Officer Nonora believed that appellant was making a suspicious movement. The
officers stopped their car in the street, exited and yelled, "Police Department." Officer
Nonora told appellant that he wanted to talk to him and told him to move over to the
sidewalk on the opposite side of the street. Officer Nonora conducted a patdown search
of appellant to check for weapons.
       After the patdown, Officer Nonora walked over to appellant's car, shined his
flashlight into the car, and saw the grocery bag that he had seen appellant with earlier.
The bag was partially open, and inside the grocery bag there was another large clear
plastic Ziploc bag containing what appeared to be marijuana.

                                             2
         Officer Nonora walked back over to appellant, handcuffed him and took his car
keys, went to his car, opened and searched it, and retrieved the bag containing the
marijuana. He also found a cell phone and 144 empty "dime baggies." The baggies were
inside of the grocery bag. The officers also found $98 in cash on appellant. Officer
Nonora did not find a lighter, matches, rolling papers, "blunts," or any items commonly
used to ingest or smoke marijuana during the search of appellant or his person.
         Appellant told the officers that the marijuana and cell phone belonged to him. He
said that Smith had nothing to do with the marijuana. Appellant confirmed to the officers
that he belonged to the 65 Menlo gang. He was arrested.
         At trial, Officer Nonora opined that appellant possessed the marijuana for the
purpose of sale. His opinion was based on the large amount of marijuana that appellant
had, the large number of unused empty "dime bags" in appellant's possession, the lack of
any drug ingestion paraphernalia consistent with personal use, and the money on
appellant's person. Officer Nonora explained that the 74 grams (about 2.5 ounces) of
marijuana in appellant's bag would fill 35 to 40 of the "dime bags." The bags would sell
for about $350. In Officer Nonora's experience, it was common for marijuana users to
also sell marijuana, to support their habit. Officer Nonora acknowledged that he did not
find any scales, records of marijuana sales, or weapons during his search of appellant's
person or car.1
         The parties stipulated that a criminalist conducted an analysis of the material
contained inside of the Ziploc bag which was booked into evidence in connection with
the instant case and concluded that the material was marijuana with a net weight of 74.77
grams.
         Kido Smith testified on appellant's behalf at trial. On October 13, 2009, appellant
was dropping Smith off at home. Appellant stayed in the car because it was raining. As


         1
         In addition, in response to a hypothetical question with facts matching the facts
of this case, Los Angeles Police Officer Stephen McClean opined that the marijuana was
possessed for sale. Officer McClean testified as a gang expert. A gang enhancement was
alleged in this case, but the jury did not find it to be true.

                                               3
Smith walked across the street he was stopped by police, who had drawn their guns. The
officers told him that they were doing random checks because there had been a shooting
in the area. The officers then ordered appellant to get out of the car. He complied. The
officers patted the two men down and asked for identification. Smith did not see
appellant with a plastic bag at any point that night.
       Officer Nonora went to appellant's car and shined a light inside. He asked
appellant if the car was his and if he could search it. Appellant replied, "What for?"
Officer Nonora reached into appellant's pocket, took his car keys and searched the car.
After about 10 to 20 minutes, the officer returned and said that he had found marijuana in
the car. Appellant confirmed that the marijuana belonged to him. He said that Smith had
nothing to do with it. The officers arrested appellant.
       Appellant testified on his own behalf at trial. He gave substantially the same
account of the police encounter as Smith did. Appellant acknowledged that he had
marijuana in the car, but stated that the marijuana was inside a Ziploc bag inside of a dark
grocery bag, rolled up and tucked between the seat and the drive shaft console of the car.
       Appellant testified that the marijuana was for personal use. He stated that he was
a heavy user of marijuana and smoked between four and five marijuana "blunts" per day.
The amount of marijuana in his car would last him about three or four days. Appellant's
wife did not approve of his marijuana habit. She had instituted a portion control system
which involved the use of the baggies. She allowed him a few baggies a day. However,
appellant only followed this system when his wife was around. He had the large amount
of marijuana and baggies when he was arrested because he had just purchased both.
       Appellant acknowledged that he was a member of the Menlo Boys (the original
name of the 65 Menlo Gangster Crips). He was no longer a member of the 65 Menlo
Gangster Crips. He also acknowledged that he had been convicted of several crimes
involving issues of moral turpitude.




                                              4
                                          Discussion
       1. Motion to suppress
       Following a hearing on appellant's motion to suppress, the trial court found that
the officers' detention of appellant was not lawful. The court found, however, that the
marijuana found in appellant's car was admissible under the inevitable discovery
doctrine. Appellant contends that the trial court erred in finding that this doctrine was
applicable and in admitting the marijuana. We see no error.
       The trial court found that the officers did "not have specific and articulable facts to
detain." The court noted that Officer Nonora had testified that he did a quick patdown
and then walked directly to the car and shined a flashlight into the car to check its
contents. The court specifically found the officer to be credible. The court ruled: "And
so, really, one way to look at it is the discovery would have been done inevitably, that it's
– the way the court or the way the court is going to articulate it is that the seizure in this
case is not a product of the illegal detention. It's not a result of the illegal detention. The
evidence was discovered independent of the improper detention."
       Evidence obtained during a stop, search or seizure which violates the Fourth
Amendment must generally be excluded. (Mapp v. Ohio (1961) 367 U.S. 643.) Under
the fruit of the poisonous tree doctrine, evidence that is gathered as a direct or indirect
result of the illegal search will also be excluded. (Wong Sun v. United States (1963) 371
U.S. 471.)
       There are exceptions to the exclusionary rule. Under the inevitable discovery
doctrine, illegally seized evidence is admissible if "it would have been discovered by the
police through lawful means." (People v. Robles (2000) 23 Cal.4th 789, 800.) The
doctrine is "'an extrapolation from the independent source doctrine: Since the tainted
evidence would be admissible if in fact discovered through an independent source, it
should be admissible if it inevitably would have been discovered.' [Citation.] The
purpose of the inevitable discovery rule is to prevent the setting aside of convictions that
would have been obtained without police misconduct. [Citation.] The burden of



                                               5
establishing that illegally seized evidence is admissible under the rule rests upon the
government." (Id. at pp. 800-801.)
       To establish inevitable discovery, the prosecution "must demonstrate by a
preponderance of the evidence that, due to a separate line of investigation, application of
routine police procedures, or some other circumstance, the [unlawfully obtained
evidence] would have been discovered by lawful means." (People v. Hughston (2008)
168 Cal.App.4th 1062, 1072.)
       In reviewing a trial court's ruling on a motion to suppress evidence obtained in an
allegedly invalid search, an appellate court defers to the trial court's factual findings,
whether, express or implied, where supported by substantial evidence. In determining
whether, under those facts, the search or seizure was reasonable under the Fourth
Amendment, an appellate court exercises its independent judgment. (People v. Weaver
(2001) 26 Cal.4th 876, 924.)
       Here, Officer Nonora testified at the suppression hearing that he detained appellant
and conducted a patdown search to check for weapons. He explained that he decided to
undertake this search because appellant was wearing baggy clothing and he thought
appellant might be a gang member. After Officer Nonora made sure that appellant did
not have any weapons, "because of the – his action earlier, I walk over to the car, and I
shined my flashlight into the interior of the car, and I saw the grocery bag." During the
patdown, Officer Nonora did not ask appellant about looking into the car and did not ask
if he had anything in the car. The trial court found this testimony credible, and we defer
to that finding.2
       Under these facts, the marijuana was not discovered by unlawful means and was
not the fruit of a poisonous tree. This is not a case where the unlawful stop or search
itself produced incriminating evidence or evidence pointing to the location of the later-


       2
         Smith and appellant also testified at the suppression hearing. Their accounts of
the stop were essentially the same as their trial testimony, summarized above. This
account differed from Officer Nonora's account. The court was not required to, and did
not find Smith's and appellant's testimony credible.

                                               6
discovered contraband. Nothing appellant said or did during his brief detention and
nothing found during the patdown search gave the officers any indication that contraband
was in the car. This is also not a case where the illegal stop prevented the suspect from
leaving with the contraband and thereby evading detection of the contraband. Appellant
had left the marijuana in the car and was walking away from the car when police stopped
him. Thus, it is difficult to see how the officers' unlawful behavior in any way led to the
discovery of the marijuana. The officers could simply have walked up to the car and
looked inside it at any point after appellant began to walk away from it.
       Further, even assuming for the sake of argument that the discovery of the
marijuana was indirectly related to the stop, it would fall under the inevitable discovery
exception. The testimony shows that Officer Nonora was pursuing a "separate line of
investigation" when he went over to the car. (See People v. Hughston, supra, 168
Cal.App.4th at p. 1072.) The officer searched appellant first because he was concerned
that appellant was armed. This concern arose from appellant's appearance. The officer
searched the car because he had earlier seen appellant throw the bag into the car after
making eye contact.
       The car was parked on the street, and the officers were free to walk up to it.
Looking inside the car through the windows was not a search. (People v. Sandoval
(1985) 164 Cal.App.3d 958, 962-963; People v. Rogers (1978) 21 Cal.3d 542, 549;
People v. Vallee (1970) 7 Cal.App.3d 167, 172.) Officer Nonora's use of a flashlight did
not transform the viewing into an unlawful search. (See People v. Rogers, supra, 21
Cal.3d at p. 549.)
       Once Officer Nonora saw the bag containing a substance that resembled marijuana
on the car's front seat, he could lawfully search the car. Under the automobile exception
to the search warrant requirement, a police officer may lawfully search a vehicle without
a warrant if the search is "'based on facts that would justify the issuance of a warrant,
even though a warrant has not actually been obtained.'" (People v. Evans (2011) 200
Cal.App.4th 735, 753 [discussing the automobile exception]; People v. Vallee, supra, 7
Cal.App.3d at p. 172 ["Where officers lawfully approach a vehicle and observe in plain

                                              7
view contraband or other evidence of crime they are warranted in searching the vehicle
and in making an arrest."].) That was the case here.


        2. Sufficiency of the evidence
        Appellant contends that there is insufficient evidence to show that he possessed
the marijuana with the intent to sell it.
        "'In reviewing a challenge to the sufficiency of the evidence, we do not determine
the facts ourselves. Rather, we "examine the whole record in the light most favorable to
the judgment to determine whether it discloses substantial evidence—evidence that is
reasonable, credible and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt." [Citations.] We presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the evidence.
[Citation.] [¶] The same standard of review applies to cases in which the prosecution
relies primarily on circumstantial evidence and to special circumstance allegations.
[Citation.] "[I]f the circumstances reasonably justify the jury's findings, the judgment
may not be reversed simply because the circumstances might also reasonably be
reconciled with a contrary finding." [Citation.] We do not reweigh evidence or
reevaluate a witness's credibility. [Citation.]'" (People v. Nelson (2011) 51 Cal.4th 198,
210.)
        It is well settled that an intent to sell narcotics may be inferred from circumstantial
evidence. (People v. Miller (1959) 176 Cal.App.2d 571, 577; People v. De La Torre
(1968) 268 Cal.App.2d 122, 126.) Among the circumstances to be considered are "the
quantity of narcotic, the equipment found with it, the place it was found, the manner of
packaging, and the opinion of an expert that the narcotic was being held for sale."
(People v. De La Torre, supra, 268 Cal.App.2d at p. 126.)
        Here, the marijuana weighed 74 grams. This would amount to 35 to 40 "dime
bags." Appellant had numerous small bags of the type used to sell marijuana, referred to




                                               8
as "dime bags."3 He had no paraphernalia to smoke the marijuana, such as rolling papers,
blunts, a pipe, a lighter or matches. Based on these facts, Officers McClean and Nonora
opined that the marijuana was possessed for sale. Officer Nonora specifically noted that
it was common for marijuana users to sell marijuana to support their habit.
       This is sufficient to support a reasonable inference that appellant possessed the
marijuana for sale. There were no items associated with personal use in the car. There
was an item, the bag of baggies, that is associated with sales. The amount of marijuana
was not huge, but it was a large amount to have solely for personal use.
       Appellant contends that the amount of marijuana and cash found was too small to
support an inference of intent to sell. He cites a number of cases in which the amount of
narcotics or cash found by police was much larger than the amount found in this case.
(People v. De La Torre, supra, 268 Cal.App.2d 122 [2,544 grams of marijuana]; People
v. Marquez (1968) 259 Cal.App.2d 593; People v. Fitzwater (1968) 260 Cal.App.2d 478
[6 pounds of marijuana]; People v. Clay (1969) 273 Cal.App.2d 279; People v. Newman
(1971) 5 Cal.3d 48, 53 [$4,000 worth of drugs].) Nothing in those cases requires such a
large amount of narcotics to infer an intent to sell.
       Appellant further contends that it is not reasonable to infer that he intended to sell
the marijuana because he stated that the marijuana was for personal use and that he was
in the process of obtaining a medical marijuana card at the time of his arrest. The jury
was free to believe appellant's testimony that he possessed the marijuana solely for his
personal use, but it was certainly not required to accept it. Appellant made no reference
to seeking a medical marijuana card. He did make two references to a medical
appointment, but provided no specifics of that appointment. One of those references was




       3
         Appellant is correct that the marijuana was not actually packaged in the small
baggies. Appellant himself testified that he had just purchased the marijuana and
baggies. He also indicated that he intended to divide the marijuana up and place it in the
baggies. Thus, it is not significant that the marijuana was not yet packaged in the
baggies.

                                               9
stricken. Appellant did testify that he smoked a lot of marijuana because he enjoyed it.
Nothing in appellant's testimony makes an inference of intent to sell unreasonable.


       3. Cruel and unusual punishment
       Appellant contends that his sentence of 25 years to life in state prison violates the
state and federal constitutional ban on cruel and unusual punishment. He specifically
contends that the punishment is cruel and unusual because he is 46 years old and will
likely spend the rest of his life in prison, the current offense does not present a significant
danger to society and does not imply that there was an increased risk of recidivism, and
the conduct at issue would have been legal if he had possessed his medical marijuana
card. He contends that the punishment is not proportional to his offense.
       Respondent contends that appellant has waived this issue by failing to raise it in
the trial court. We agree.
       The issue of whether appellant's sentence is cruel and unusual punishment is a fact
intensive one, and is based on the nature and facts of the crime and offender. (See People
v. Weddle (1991) 1 Cal.App.4th 1190, 1196.) It is waived if not raised in the trial court.
(People v. Kelley (1997) 52 Cal.App.4th 568, 583; People v. DeJesus (1995) 38
Cal.App.4th 1, 27; see generally People v. Scott (1994) 9 Cal.4th 331, 356.) Further,
assuming for the sake of argument that this claim were not waived, given the facts before
us, we would find that appellant's sentence did not constitute cruel and unusual
punishment.
       The United States Supreme Court has stated that a "standard of gross
disproportionality" has been "articulated in our Cruel and Unusual Punishments Clause
precedents." (United States v. Bajakajian (1998) 524 U.S. 321, 336, citing Solem v. Helm
(1983) 463 U.S. 277, 288 and Rummel v. Estelle (1980) 445 U.S. 263, 271; see People v.
Norman (2003) 109 Cal.App.4th 221, 230.) "[T]he 'precise contours' of the
proportionality principal 'are unclear,' [citation]" and the principle is "applicable only in
the 'exceedingly rare' and 'extreme' case." (Lockyer v. Andrade (Andrade) (2003) 538



                                              10
U.S. 63, 72-73; see People v. Em (2009) 171 Cal.App.4th 964, 977; see also Gonzalez v.
Duncan (Gonzalez) (9th Cir. 2008) 551 F.3d 875, 879-880.)
       Here, appellant received his 25 year to life sentence pursuant to the Three Strikes
law. When the legislature has mandated lengthy sentences for recidivism, appellate
courts consider an offender's current felony and his history of felony recidivism to
determine the gravity of the offense for proportionality purposes. (Ewing v. California
(2003) 538 U.S. 11, 29.)
       Appellant has a lengthy and serious criminal history including 27 prior serious or
violent felony convictions, as detailed in section 4, post. Although his current offense is
not inherently violent and is less serious than his prior offenses, his commission of this
offense shows a continued willingness to violate the law. Further, appellant's behavior
during trial shows he is a continued threat to society. As is detailed in section 4, post,
appellant was remanded into custody for attempting to intimidate the prosecutor and the
prosecution's witnesses. His sentence is not cruel and unusual punishment. (See Ewing
v. California, supra, 538 U.S. at p. 29 [sentence of 25 years to life imposed on a third-
strike offender who stole three golf clubs does not violate the Eighth Amendment's
prohibition against cruel and unusual punishment]; see also Andrade, supra, 538 U.S. 63
[two consecutive sentences of 25 years to life imposed on a third-strike offender who
stole approximately $150 worth of videotapes in two separate incidents not cruel and
unusual punishment]; Rummel v. Estelle, supra, 445 U.S. at pp. 268-286 [the Supreme
Court upheld a sentence under a Texas recidivist statute of life with the possibility of
parole for obtaining $120.75 by false pretenses, even where the defendant's previous
offenses consisted of fraudulent use of a credit card to obtain goods and services worth
$80 and passing a forged check in the amount of $28.36].)
       Appellant relies on Harmelin v. Michigan (1991) 501 U.S. 957 and People v.
Carmony (2005) 127 Cal.App.4th 1066 to show disproportionality. That reliance is
misplaced. In Carmony, the Court of Appeal found that the defendant's sentence of 25
years to life in prison for failing to update his registration as a sex offender was cruel and
unusual punishment. However, the defendant's offense was a violation of a regulatory

                                              11
requirement. He had just registered a month before the required update and was still at
that registered address when it was time to update. Thus, his address was known to
authorities and his failure to update did not pose a direct or immediate danger.
Appellant's offense was not so benign. In Harmelin, the United States Supreme Court
upheld a sentence of life without the possibility of parole for drug possession.
       Appellant also contends his sentence is grossly disproportionate to his crime
because it is the same punishment he would have received if he had been convicted of the
more serious offenses of second degree murder or forcible rape. However, appellant's
sentence is not dissimilar to others imposed under the Three Strikes law that have
repeatedly been upheld by California courts. (See, e.g., People v. Romero (2002) 99
Cal.App.4th 1418, 1431-1433 [sentence of 25 years-to-life imposed for third strike of
felony petty theft]; People v. Goodwin (1997) 59 Cal.App.4th 1084, 1093-1094 [sentence
for 25 years-to-life imposed for third strike of petty theft with a prior conviction]; Ewing,
supra, 538 U.S. 11, 20-21 [sentence of 25 years-to-life in prison for felony theft of golf
clubs under California's Three Strikes law, with prior felonies of robbery and burglary,
did not violate federal prohibition on cruel and unusual punishment].)
       In short, appellant has not been sentenced to 25 years to life in prison because he
possessed marijuana for sale. Rather, he was so sentenced because he is a career criminal
who has demonstrated that he has no intention of abiding by the laws of the State of
California. Appellant's sentence is not so disproportionate to his crimes that it shocks the
conscience and offends fundamental notions of human dignity. As applied, the Three
Strikes law does not violate the constitutional prohibitions against cruel and/or unusual
punishment.


       4. Refusal to strike
       Appellant contends that the trial court abused its discretion when it refused to
strike some or all of his prior strike convictions. We see no abuse of discretion.
       In ruling on a motion to strike a prior conviction, the trial court "must consider
whether, in light of the nature and circumstances of his present felonies and prior serious

                                             12
and/or violent felony convictions, and the particulars of his background, character, and
prospects, the defendant may be deemed outside the scheme's spirit, in whole or in part,
and hence should be treated as though he had not previously been convicted of one or
more serious and/or violent felonies." (People v. Williams (1998) 17 Cal.4th 148, 161.)
       Rulings on motions to strike prior convictions are reviewed under the deferential
abuse of discretion standard. Under that standard an appellant who seeks reversal must
demonstrate that the trial court's decision was irrational or arbitrary. It is not enough to
show that reasonable people might disagree about whether to strike one or more of his
prior convictions. (People v. Carmony (2004) 33 Cal.4th 367, 373.)
       Here, the current offense was not itself a violent or serious felony. Further, as the
court recognized, the amount of marijuana possessed for sale was relatively small. The
court noted, however, that appellant had a very cavalier attitude toward his current
offense and the law.
       The court also considered, as it was required to, appellant's extensive criminal
record. Appellant had 27 prior convictions within the meaning of the Three Strikes law
as follows: 16 counts of robbery; one count of attempted murder; four counts of rape;
four counts of lewd act with a child under 14 years of age; four counts of assault with a
firearm; three counts of false imprisonment; and two counts of forcible sexual
penetration. Appellant committed many of these crimes with fellow 65 Menlo Gangster
Crip gang members. The majority of those convictions arose from a crime spree which
took place from 1984 through 1985. Toward the end of this crime spree, appellant and
his accomplices shot and paralyzed a police officer, who ultimately died near the time of
sentencing in the instant case as a result of complications from the gunshot wound. The
court recognized that appellant's most serious prior convictions were old and about half
of the convictions took place on a single occasion, but also found that the offenses were
"exceedingly violent."
       The court also recognized that appellant had not led a crime-free life since those
convictions. During his imprisonment for the above-described crimes, appellant
continued to engage in violent conduct and disobey the law. He was found to have

                                              13
possessed two gallons of inmate-manufactured alcohol in 1988; falsified an inmate pass
in 1988; engaged in fist-fighting with another inmate in 1989; possessed an inmate-
manufactured "slashing type" weapon concealed inside an apple in 1989; "refus[ed] to
lock-up" in 1990; posed as another inmate to make a telephone call in 1991; engaged in
fist-fighting with other inmates where one inmate suffered a stab wound to the head and
another inmate suffered a stab wound to the neck in 1996; and possessed a stabbing
instrument in 1997.
         Appellant was paroled in 2003. His parole was revoked in 2006 when he violated
his release conditions by associating with other known gang members in a known gang
location in the presence of other gang members, multiple weapons, and narcotics. In
2007, appellant was arrested when officers entered a home with a search warrant and
found appellant in the presence of two other 65 Menlo Gangster Crips and a large amount
of marijuana and marijuana packaging materials.
         The court also considered appellant's background, character and prospects. The
court found that appellant had maintained his gang ties and had been found on numerous
occasions with gang members and at gang events. During the pendency of this trial,
appellant was remanded into custody for activity which was "essentially a threat to kill
the prosecutor." Further, appellant was unemployed and smoked a lot of marijuana.
         The court denied the motion to strike, explaining: "The court would note that the
court is bound and needs to consider factors beyond the present offense in making this
determination, although, the present offense certainly was considered by the court and to
some extent was determined to be a mitigating factor that would support striking perhaps
some or all of the strikes. However, the court, in considering the entire picture as the
court described, and the law requires, determined that that would be inappropriate in this
case."
         The trial court's comments indicate that it properly considered the nature and
circumstances of appellant's current and prior convictions and the particulars of his
background, character and prospects, and reached an impartial decision. (People v.
Williams, supra, 17 Cal.4th at p. 161.) Thus, the trial court did not abuse its discretion.

                                              14
                                 Disposition
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                          ARMSTRONG, J.


We concur:



             TURNER, P. J.



             KRIEGLER, J.




                                     15